Title: To Benjamin Franklin from the Abbé André Morellet, 16 [March] 1784
From: Morellet, abbé André
To: Franklin, Benjamin



On January 26, Franklin wrote a critique of hereditary nobility in general and of the Society of the Cincinnati in particular, couched as a private letter to his daughter, Sarah Bache. After keeping that essay secret for “some Months,” he asked Morellet to make a translation, which the abbé returned with the present letter. In response to the concern that Morellet expresses here, Franklin agreed that the piece would not appear during his lifetime. Nonetheless, the two men continued to work on the French translation. None of the manuscripts they exchanged has survived. The last extant letter in the series, sent by Morellet on an unspecified “samedi” and published below under the date [after March 16], enclosed a revised translation marked with suggestions for further passages that might be cut if Franklin saw fit.
In September 1784, Franklin gave Mirabeau letters of introduction when the Frenchman fled Paris for London and sought a British publisher for his own work against the Society of the Cincinnati and hereditary nobility. When published later that year, the book, which Mirabeau and his co-author Chamfort had discussed with Franklin

in July, incorporated passages (without attribution) from Franklin’s satire. The doctor may have promised Morellet on March 16 that he would not publish his “letter” and allow his name to be associated with such harshly anti-aristocratic views, but he was evidently keen, nonetheless, to see his arguments circulate.
It was Mirabeau who announced Franklin’s death to the French National Assembly on June 11, 1790. Six weeks later, a French version of Franklin’s satire was published in Paris. Shorter and milder in tone than the English original, the translation appeared in the journal of a recently formed association of which Mirabeau was a member, the Société de 1789. The text published in the Journal de la Société de 1789 appears to have been adapted from the now-missing translation that Morellet and Franklin had prepared. A compelling indication of this is the way the piece ends: the version published in the Journal de la Société de 1789 concludes with the modified final sentence that Morellet proposes in the present letter. One notable change, however, must have been made by the journal editors: the salutation was dropped and the first sentence was revised so that instead of addressing his daughter, Franklin is addressing an unnamed male “ami,”

and instead of thanking Sarah for newspapers, Franklin thanks this friend for news of the unspecified “pays que vous habitez.” Despite these alterations, the reference to “votre bonne mère” remained.
Franklin’s satire was introduced in the journal’s pages by a letter of submission from Philippe-Antoine Grouvelle, one of the editors. How he obtained the manuscript is as yet unknown. Grouvelle wrote that Franklin’s piece was “tres-peu connue,” and that current events had given it new relevance: “elle est neuve aujourd’hui pour ceux même qui l’ont lue en son tems.” He evoked “l’ombre de Franklyn” to bestow legitimacy on the new revolutionary order, in particular on the recent and highly controversial abolition of noble privileges. Franklin’s reasons for attacking the cult of nobility at its inception in America, Grouvelle argued, were the same that led the French revolutionaries to fight it in its decline.
In 1792 this French translation was reprinted, with a rephrased opening, in La Feuille villageoise, a revolutionary newspaper cofounded by Grouvelle, published in Paris, and distributed in the provinces for the political education of rural villagers. Again, Franklin’s words served to justify the suppression of noble titles and arms. But the editors considered it necessary to explain in a footnote that the concluding sentence, which in fact had been revised at the behest of the cautious Morellet, should be understood as “une raillerie douce, une ironie fine,” aimed by Franklin at the swarm of young courtiers who, assuming the airs of protectors and liberators and exhibiting the insolent manners of the French nobility, pestered him with requests for the medal of the Cincinnati.



Paris mardi [March]. 16. [1784]

Je vous renvoye mon respectable ami votre original et la traduction. Je crois y avoir conservé le ton de raison et de plaisanterie

sourde que vous y aves mis. Examines pourtant si j’ai bien saisi vôtre sens par tout. J’ai ajouté de mon chef la derniere ligne comme un correctif necessaire sans lequel vôtre phrase enoncoit un peu de mepris pour les officiers qui ont servi en amerique mepris qui n’est pas sans doute dans vôtre intention. Au reste si vous me permettes de vous le dire ce papier qui est excellent en lui même peut donner de l’humeur à quelques personnes que vous ne voules pas desobliger et par cette raison il ne faut, sauf vôtre avis, que le donner à des gens qui ont assés de philosophie pour connoitre et sentir toute l’absurdité et tout le ridicule du funeste préjugé que vous combattes si bien. Je me flatte d’etre de ce nombre mais je suis aussi flatté d’etre au nombre de ceux àa qui vous aves montré quelque estime et quelque amitié et que vous aves jugé dignes de vous entendre. Je vous embrasse avec toute la tendresse et tout le respect que je vous ai voués pour la vie.

